Our attention is called to the fact that the principle of abstract law announced in the first headnote might be construed to the effect that this court circumscribed the evidence to this sole view, and that upon another trial it might be contended that this court had adjudicated the liability of the defendant. After a careful review of the record and the motion for rehearing, it is evident that there is merit in this contention. Accordingly, headnotes 1 and 2 as originally written have been stricken, and a new headnote has been substituted therefore. The other contentions in the motion for rehearing are without merit.
Rehearing denied. Broyles, C. J., and MacIntyre, J.,concur. *Page 116